On the Merits.
A distinction is to be drawn between suits to correct an assessment, and suits which go to the inherent validity of an assessment and to the legality of the tax based thereon.
In the first class are to be put those suits in which an assessment is complained of and attacked for over-valuation and misdescription of the property listed, involving merely the regularity or correctness of the assessment.
In the second .class are to be enumerated those actions attacking an assessment as void on account of radical defects, and drawing into question not the correctness merely of an assessment, but the existence itself of any valid assessment.
*743In the first class of cases the attack, if successful, results not in destroying but in reducing or correcting the assessment, whereas in the second class of cases the radical defects made the basis of attack, if found to exist, render the assessment null.
It follows that in suits coming within the second class of cases there is involved not only the legality of the taxes based on the assessment attacked, but the right to collect any taxes at all predicated on the illegal or void assessment, for the existence of a valid assessment is essential to the collection of taxes.
The time limit invoked in defendant’s exception applies to the first class of cases only. Such suits must be brought before the beginning of November of the year in which the assessment complained of is made,, first, it would seem, complying with the provisions of Secs. 19, 23 and 26 of Act No. 106 of 1890. Shattuck & Hoffman vs. City, 39 La. An. 206; Union Oil Co. vs. Campbell, Assessor, 48 La. An. 1351; Kansas City, S. & G. R. W. Company vs. Davis, Tax Collector, 50 La. An. —, Acts .of 1890, p. 132, Sec. 26. The action in this class of cases (to test the correctness as to description and value of an assessment) is in the nature of an appeal from the decision of the Board of Review in the country parishes, or the committee on assessments in the city of New Orleans.
But such time limit has no applicability to the second class of cases. In Oteri vs. Parker, Tax Collector, 42 La. An. 376, this court said: “ The statutes invoked by counsel, which prescribe a limit of time for the action of taxpayers, in the courts, touching the assessment of their property, have reference to suits to ‘ test the correctness of such assessments,’ and, hence, they can not be construed as applying the same limit or restriction to actions or suits presenting questions of alleged radical defects in the assessments, sufficient to operate the absolute nullity of the same.”
The want of a legal assessment, one bringing into contestation the legality of the taxes based thereon, the right itself to collect any taxes thereon, is a radical defect which may be urged at any time in opposition to the attempted collection of taxes imposed under such assessment. In Gills vs. Clayton, Assessor, 33 La. An. 286, the court declared the legality of a tax to be in contestation when it is claimed that the tax was originally imposed or assessed in violation of some provision of law, or by one without legal authority to make *744such assessment. See also Adler, Goldman & Co. vs. Assessors, 37 La. An. 507; State vs. Lundie, 47 La. An. 1596.
The “ want of a legal assessment ” was said in Hickman vs. Dawson, 35 La. An. 1087, to be a “ radical defect.”
The case at bar comes within both classes of cases we have been considering. That is to say, as to part of the listing and valuation of plaintiff’s property it is undoubtedly an ordinary action “ contesting the correctness ” of the same and subject to the time limit; while as to another part it must be viewed as an action bringing into question the inherent validity of the assessment and contesting the legality of the tax — not subject to the time limit.
So far as Lists Nos. 1 and 3, hereinbefore set forth, are concerned, we hold this to be a suit “ contesting the correctness ” only of the assessments there shown, while as to the property appearing on list number two-it must be regarded as an action putting at issue the legality and validity of the assessment and tax sought to be collected.
The Board of Equalization which met at Lafayette officially communicated to the assessor only the rate per mile for the main line of plaintiff’s railway, and the rate per mile for all branches thereof, concluding its communication with the following direction: “Note above and assess whatever portion of said lines there may be in your parish accordingly.”
This communication, which was the official notification of the action of the board, did not attempt to state the mileage of the main lines and that of the branches of the several railways running through the parishes the board represented, nor did the board undertake to say' what tracks were to be considered main line and what branches. All that was left to the several parish assessors. The board merely established a uniform mileage rate. It would seem that only was the extent of its authority under Act 92 of 1888.
Receiving the communication of the board, the assessor of St. Mary parish proceeded to ascertain the mileage of the main line and branches of plaintiff’s railway in his parish. He assessed what he considered the main line at $6500 per mile and what he considered branches at $3500 per mile. These were the board’s figures. In estimating the mileage of the main line he added twelve miles of double track, considering that it came under the head of “ main line.” If this be erroneous it is nothing but an overvaluation, which *745should have been the subject of a suit for corrections seasonably brought.
So, too, with the branch lines listed. If he made the mileage of such branch lines greater than they should be, or added spur tracks as branch lines which should not have been added, these are rather disputes “ concerning the descriptions of the property listed and the valuation of the same as assessed,” in the language of the statute, and suit to test the correctness of the assessment should bave been instituted on or before the 1st of November of the year.
Some parts, at least, of such assessments were proper, and if this be so, the assessment was not void, and the errors complained of are not “radical defects,” to be taken advantage of by suit filed any time prior to collection of the taxes based thereon.
As to List No. 3, the property included therein appears to be lots of ground in certain squares in Morgan City and wharves there, which are the proper subject of assessment and taxation independant of the assessment of trackage of the railway. With regard to the assessment of such property, contests before the courts over its description and valuation must surely be by suit instituted within the time fixed in the statute.
But as to property included in List No. 2 the situation is entirely different. The question raised is one striking at the existence itself of the right of independent or separate assessment of such property apart from the roadbed or line of railway of which it is claimed to be part. Plaintiff’s contention is that section houses, depot buildings, bridges, superstructures, substructures and all erections on its right of way, as well as all parts of the land forming its right of way, are necessarily and legally included in the assessment placed upon its roadbed or trackage, and there is no authority in law for its separate assessment. If this be so, its inclusion in plaintiff’s assessment as independent subjects of assessment and taxation is a “ radical defect,” not subject to the time limit heretofore referred to, and the collection of the tax thereon may be resisted, as is sought to be done in the present action.
The peremptory exception filed by defendants is good and must be maintained, and the suit dismissed so far as the same affects the property and its assessment embraced in Lists Nos. 1 and 3.
But, as to the property and its assessment included in List No.'2, the exception must be overruled and the suit reinstated.
*746No sufficient tender of payment of taxes due on the property mentioned in Lists 1 and 3 was made, and, therefore, the statutory penalty, of two per cent, per month thereon from the first of January, 1898, as well as the ten per cent, on the amount of such taxes as attorney’s fees, must be enforced.
It is therefore ordered, adjudged and .decreed that the judgment appealed from, in so far as it sustains defendant’s exception and dismisses plaintiff’s action in its bearing upon the property and the assessment thereof included in Lists Nos. 1 and 3, hereinbefore mentioned, be affirmed, and that the special costs — two per cent, per month interest from January 1, 1898, and ten per cent, as attorney’s fees, mentioned in said judgment — be reduced so as to apply only on the taxes due on the property included in said Lists 1 and 3.
It is further ordered, etc., that the judgment appealed from, in so far as it sustains said exception and dismisses plaintiff’s suit and dissolves its injunction in its bearing on the property and the assessment thereof included in List No. 2, hereinbefore mentioned, be annulled, avoided and reversed, and that to this extent said exception be overruled and the suit and injunction reinstated, to be proceeded with according to the views herein expressed, and the law-costs of appeal to be borne by defendants and appellees.